 Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 1 of 6 PAGEID #: 97




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KEMONI BAILEY, on behalf of himself and              :
others similarly situated,                           :
                                                     :    Case No. 2:20-cv-02610
               Plaintiff,                            :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Deavers
THE PARADIES SHOPS, LLC,                             :
                                                     :
                                                     :
               Defendant.                            :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Defendant The Paradies Shops, LLC’s Motion for a

Temporary Restraining Order. Doc. 9. Defendant seeks to preclude Plaintiff from sending any

further written solicitations about this case to current and former employees of Defendant’s various

entities located throughout the United States. A Rule 65.1 Conference was held on June 24, 2020

at 8:30 a.m. For the reasons set forth below, the Court DENIES Defendant’s Motion [#9].

                                      II. BACKGROUND

       On May 22, 2020, Plaintiff Kemoni Bailey filed a Complaint on behalf of himself, and

others similarly situated, asserting claims under the Fair Labor Standards Act and Ohio law for a

failure to pay full wages. Plaintiff alleges that he and other similarly situated employees were

subjected to an automatic meal deduction of 0.5 hours, even when they were unable to take a 0.5-

hour meal break.




                                                 1
 Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 2 of 6 PAGEID #: 98




       Defendant contends that, both before and after the filing of the underlying Complaint,

Plaintiff’s counsel has sent written solicitations to current and former employees of Defendant’s

various entities located throughout the United States. These solicitations, in relevant part, state:

       We have learned from Indeed and Whitepages that you currently hold or previously held
       an hourly position with Paradies Lagardere aka The Paradies Shops, LLC (“Paradies”). A
       lawsuit is pending against Paradies for unpaid overtime in Ohio as more fully explained
       below and you may be affected. The lawsuit has been filed on behalf of all affected
       Paradies employees regardless of location.

       It is our understanding that Paradies takes a 0.5-hour meal break deduction even though
       employees are often unable to take an uninterrupted meal break. The law describes a meal
       break or bona fide meal period as:

               Not worktime. Bona fide meal periods do not include coffee breaks or time for
               snacks. These are rest periods. The employee must be completely relieved from
               duty for the purposes of eating regular meals. . . . The employee is not relieved if
               he is required to perform any duties, whether active or inactive, while eating.

       It is our understanding that employees are regularly unable to take a meal break because
       they are busy performing job duties. If you have had a meal deduction taken even though
       you were unable to enjoy a 0.5-hour meal break that was entirely uninterrupted by job
       duties, it is possible that you were not paid all overtime wages you earned.

       If you are interested in speaking with an attorney to explore whether you may have claims
       of unpaid wages and/or overtime, please call our office . . . . This consultation is FREE
       and will be completely confidential.

Thus far, these solicitations have been sent to individuals in Florida, Tennessee, Texas, Ohio, and

Georgia. Defendant has made several unsuccessful requests to Plaintiff’s counsel, asking that

further solicitations to current and former employees immediately cease. Defendant believes these

communications are coercive and misleading and will have the effect of “stirring up” litigation in

other jurisdictions across the country. Defendant, therefore, comes to the Court seeking injunctive

relief in the form of a temporary restraining order precluding Plaintiff from any further solicitation

of potential collective action members.




                                                  2
    Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 3 of 6 PAGEID #: 99




                                     III. LAW AND ANALYSIS

         A temporary restraining order is an emergency measure. ApplianceSmart, Inc. v.

DeMatteo, 2018 WL 6727094, at *2 (S.D. Ohio Dec. 21, 2018). Federal Rule of Civil Procedure

65(b) requires a court to examine, on application for a temporary restraining order, whether

“specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant.” Fed. R. Civ. P. 65(b)(1)(A). A temporary

restraining order is “meant to prevent immediate and irreparable harm to the complaining party

during the period necessary to conduct a hearing on a preliminary injunction.” DeMatteo, 2018

WL 6727094, at *2 (internal quotations omitted). Thus, “although some courts would examine

the four factors required for issuance of a preliminary injunction, a focus on the irreparability and

immediacy of harm is all that is required.” Id. (internal quotations omitted).

                                    A. Irreparability of Harm

         The first factor the Court must consider is the irreparability of harm Defendant would face

absent injunctive relief. Defendant maintains that Plaintiff’s written solicitations to current and

former out-of-state employees of Defendant’s various entities will have the prejudicial effect of

stirring up litigation in other jurisdictions.1 Additionally, Defendant contends that Plaintiff’s

solicitations misrepresent the law governing this action. Defendant cites one example:




1
  Defendant suggests that the Supreme Court’s decision in Bristol-Meyers Squibb Company v.
Superior Court of California, San Francisco County, 137 S. Ct. 1773 (2017), “likely precludes”
the Court from exercising personal jurisdiction over the FLSA claims of prospective plaintiffs
employed outside of Ohio. See Maclin v. Reliable Reports of Texas, 314 F. Supp. 3d 845, 850
(N.D. Ohio 2018) (“The Court finds that Bristol-Meyers applies to FLSA claims, in that it divests
courts of specific jurisdiction over the FLSA claims of non-Ohio plaintiffs against Reliable.”), but
see Swamy v. Title Source, Inc., 2017 WL 5196780, at *2 (N.D. Cal. Nov. 10, 2017) (“This order
finds that Bristol-Meyers does not apply to divest courts of personal jurisdiction in FLSA collective
actions. Unlike the claims at issue in Bristol-Meyers, we have before us a federal claim created
by Congress specifically to address employment practices nationwide.”). Hence, Defendant is
                                                  3
Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 4 of 6 PAGEID #: 100




       Bona fide meal periods do not include coffee breaks or time for snacks. These are rest
       periods. The employee must be completely relieved from duty for the purposes of eating
       regular meals. . . . The employee is not relieved if he is required to perform any duties,
       whether active or inactive, while eating.

Defendant asserts that this representation could mislead recipients into believing that Defendant is

required by law to provide employees with a meal break, and that a break that involves eating a

snack rather than a meal is compensable. Further, Defendant complains that the solicitations fail

to specify that the Court has yet to issue a ruling on the merits of this case, thereby suggesting

Defendant has already been found to have violated the law. None of Defendant’s grievances,

however, demonstrate irreparable harm.2

       First, the Court is unaware of any authority establishing that “stirring up” litigation in other

jurisdictions constitutes irreparable harm. Cf. Renegotiation Bd. v. Bannercraft Clothing Co., Inc.,

415 U.S. 1, 24 (1974) (“Mere litigation expense, even substantial and unrecoupable cost, does not

constitute irreparable injury.”). To the contrary, this is nothing more than Defendant claiming an

economic injury, which is generally insufficient to establish irreparable harm. See Basicomputer

Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992) (holding harm is not irreparable if fully

compensable by money damages).




concerned that Plaintiff’s solicitations will ultimately stir up litigation in other jurisdictions
throughout the country.
2
  During the Rule 65.1 Conference, Defendant raised an additional ground for irreparable harm:
Plaintiff obtained the contact information of prospective collective action members through
Indeed.com, allegedly in violation of the website’s policy. This alleged injury, however, is not
one directly inflicted on Defendant. See Friendship Materials, Inc. v. Michigan Brick, Inc., 679
F.2d 100, 105 (6th Cir. 1982) (“A district court abuses its discretion when it grants a preliminary
injunction without making specific findings of irreparable injury to the party seeking the
injunction[.]”). Instead, the only effect Plaintiff’s actions would have on Defendant is the
identification of additional litigants, which folds into Defendant’s first argument regarding
“stirring up” litigation.

                                                  4
Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 5 of 6 PAGEID #: 101




       Second, Defendant has not met its burden of demonstrating that Plaintiff’s solicitation

letters to potential collective action members are so prejudicial such as to warrant a complete

restraint on further communications. See Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 (1981) (“[A]n

order limiting communications between parties and potential class members should be based on a

clear record and specific findings that reflect a weighing of the need for a limitation and the

potential interference with the rights of the parties.”). Indeed, to the extent Defendant believes

Plaintiff’s letters misconstrue Defendant’s obligations surrounding meal breaks, and fail to portray

accurately the status of this case, such representations have no bearing on the validity of any claim

brought before a court of law. Rather, Defendant will have a full and fair opportunity to litigate

all allegations. Defendant, therefore, has not established that it will suffer an irreparable harm

absent injunctive relief.

                                     B. Immediacy of Harm

       Defendant also fails to establish that the urgency of its purported harm justifies immediate

relief. This case was filed on May 22, 2020 and Plaintiff has been mailing solicitation letters to

current and former employees of Defendant’s various entities prior to this date. Moreover,

Defendant was aware of these solicitation letters as early as June 5, 2020; yet, Defendant did not

file this Motion until over two weeks later. See Burton v. Kettering Adventist Health Care, 2020

WL 3265526, at *3 (S.D. Ohio June 17, 2020) (“[D]elay in pursuing relief undercuts claims of

irreparable harm and may be considered as circumstantial evidence that the potential harm to

plaintiff is not irreparable or as great as claimed.”). For all of these reasons, the Court DENIES

Defendant’s Motion.




                                                 5
Case: 2:20-cv-02610-ALM-EPD Doc #: 14 Filed: 06/26/20 Page: 6 of 6 PAGEID #: 102




                                   IV. CONCLUSION

       For the reasons stated herein, the Court DENIES Defendant’s Motion for a Temporary

Restraining Order [#9].

       IT IS SO ORDERED.

                                                                           ___
                                         ALGENON L. MARBLEY
                                         CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 26, 2020




                                            6
